                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 WILLIAM THOMAS ROBERTSON,                  )
                                            )
       Petitioner,                          )
                                            )
 vs.                                        )   CRIMINAL NO. 06-00279-CG
                                            )   CIVIL ACTION NO. 16-206-CG-B
 UNITED STATES OF AMERICA,                  )
                                            )
       Respondent.                          )

                                       ORDER

       After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and there having been no objections filed, the Report and

Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and

dated May 6, 2019 (Doc. 196) is ADOPTED as the opinion of this Court. It is

ORDERED that the Government’s Motion to Dismiss (Doc. 171) is GRANTED

Petitioner William Thomas Robertson’s Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C. § 2255 (Doc. 164) is DENIED, and that Robertson is not

entitled to the issuance of a certificate of appealability or to proceed in forma

pauperis on appeal.

       DONE and ORDERED this 5th day of June, 2019.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
